United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.C., Appellant
and
DEPARTMENT OF STATE, FOREIGN
SERVICES, Washington, DC, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 15-1866
Issued: December 11, 2015

Case Submitted on the Record

DECISION AND ORDER
Before:
CHRISTOPHER J. GODFREY, Chief Judge
PATRICIA H. FITZGERALD, Deputy Chief Judge
VALERIE D. EVANS-HARRELL, Alternate Judge

JURISDICTION
On September 11, 2015 appellant filed a timely appeal from an April 15, 2015 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether appellant met her burden of proof to establish that she sustained a
tooth injury in the performance of duty on November 19, 2009.
FACTUAL HISTORY
On December 16, 2009 appellant, then a 52-year-old administrative assistant, filed a
traumatic injury claim (Form CA-1) alleging that on November 19, 2009 she sustained a cracked

1

5 U.S.C. § 8101 et seq.

front left tooth when “flipped up lid on modular furniture rolled down and struck front tooth.”
She notified her supervisor of this incident on December 16, 2009.
The claim remained in dormant status until appellant submitted a dental bill dated
October 3, 2011 from Dr. John A. Salazar, a doctor of dental medicine. The bill indicated
treatment on three different teeth.
By letter dated March 12, 2015, OWCP notified appellant that her claim was initially
administratively handled to allow medical payments, as it appeared to involve a minor injury
resulting in minimal or no lost time from work. The merits of the claim had not been formally
considered, but her claim was reopened for consideration of the merits because the medical bills
exceeded $1,500.00. OWCP informed appellant that the evidence of record was insufficient to
support her claim and noted that the October 3, 2011 dental bill indicated that she had treatment
on more than just her front tooth. It requested that she submit a response to a questionnaire in
order to substantiate the factual basis of her claim and a medical report from her attending dentist
which included a diagnosis, history of the injury, and opinion on causal relationship supported by
medical rationale. The questionnaire requested that appellant describe the immediate effects of
the injury and what she did thereafter, a description of her condition between the date of injury
and the date she first received medical attention, the nature and frequency of any home
treatment, and why she waited until October 3, 2011 to seek dental treatment for an injury that
occurred on November 19, 2009. Appellant was afforded 30 days to provide the requested
information. No evidence was received.
By decision dated April 15, 2015, OWCP denied appellant’s claim finding that the
evidence of record failed to establish that the November 19, 2009 employment incident occurred
at the time, place, and in the manner alleged. It noted that she failed to establish fact of injury
because she did not respond to the questionnaire that was sent with the March 12, 2015
development letter. OWCP further found that the evidence of record failed to establish a firm
medical diagnosis which could be reasonably attributed to the alleged November 19, 2009
employment incident, stating that it was unclear which tooth was injured as appellant submitted a
dental bill indicating treatment on more than one tooth.
LEGAL PRECEDENT
An employee seeking benefits under FECA has the burden of establishing the essential
elements of her claim, including the fact that the individual is an “employee of the United States”
within the meaning of FECA; that the claim was filed within the applicable time limitation; that
an injury was sustained while in the performance of duty as alleged; and that any disability or
specific condition for which compensation is claimed are causally related to the employment
injury.2 These are the essential elements of each and every compensation claim regardless of
whether the claim is predicated on a traumatic injury or an occupational disease.3

2

Gary J. Watling, 52 ECAB 278 (2001); Elaine Pendleton, 40 ECAB 1143, 1154 (1989).

3

Michael E. Smith, 50 ECAB 313 (1999).

2

OWCP defines a traumatic injury as, “[A] condition of the body caused by a specific
event or incident, or series of events or incidents, within a single workday or shift. Such
condition must be caused by external force, including stress or strain which is identifiable as to
time and place of occurrence and member or function of the body affected.”4 In order to
determine whether an employee actually sustained an injury in the performance of duty, OWCP
begins with an analysis of whether fact of injury has been established. Generally, fact of injury
consists of two components which must be considered in conjunction with one another. The first
component to be established is that the employee actually experienced the employment incident
which is alleged to have occurred.5 The second component is whether the employment incident
caused a personal injury and generally can be established only by medical evidence.6
ANALYSIS
The Board finds that appellant failed to establish that she sustained a traumatic injury in
the performance of duty on November 19, 2009, as alleged.
Appellant must establish all of the elements of her claim in order to prevail. She must
prove the time, place, and manner of the alleged incident, and a resulting personal injury.7 On
her Form CA-1, appellant explained that on November 19, 2009 she sustained a cracked front
left tooth when a lid on modular furniture rolled down and struck her front tooth. The Board
notes that appellant’s description of the traumatic incident is vague and fails to provide any detail
to determine, when, where, and how she sustained her injury. Appellant’s description of the
injury is unclear and confusing with no reference to the specific tooth injured other than
generally noting “left front tooth.”
Furthermore, by letter dated March 12, 2015, OWCP requested that appellant describe
the factual circumstances of her injury and provided her with a questionnaire for completion. It
also requested a rationalized medical report from her treating dentist. Appellant did not respond.
The only explanation provided pertaining to the November 19, 2009 traumatic incident was the
generalized and vague statement noted in her Form CA-1. By failing to describe the
employment incident and circumstances surrounding her alleged injury, appellant has not
established that the traumatic injury occurred as alleged.8
Dr. Salazar’s dental bill dated October 3, 2011 also fails to establish appellant’s traumatic
injury claim. It is unclear why appellant waited until October 3, 2011 to submit for dental
treatment when the traumatic injury was alleged to have happened on November 19, 2009. The
dental bill also documents treatment for three different teeth whereas appellant has alleged injury
to one tooth only. The Board also notes that this bill did not provide an accompanying statement
4

20 C.F.R. § 10.5(ee).

5

Elaine Pendleton, supra note 2.

6

A.G., Docket No. 12-659 (issued August 22, 2012); D.D., 57 ECAB 734, 738 (2006).

7

See generally John J. Carlone, 41 ECAB 354 (1989).

8

P.T., Docket No. 14-598 (issued August 5, 2014).

3

explaining with supporting rationale how any tooth was injured by the alleged employment
incident.9
Appellant may submit additional evidence, together with a written request for
reconsideration, to OWCP within one year of the Board’s merit decision, pursuant to 5 U.S.C.
§ 8128(a) and 20 C.F.R. §§ 10.606 and 10.607.
CONCLUSION
The Board finds that appellant did not meet her burden of proof to establish that she
sustained an injury in the performance of duty on November 19, 2009.
ORDER
IT IS HEREBY ORDERED THAT the April 15, 2015 decision of the Office of
Workers’ Compensation Programs is affirmed.
Issued: December 11, 2015
Washington, DC

Christopher J. Godfrey, Chief Judge
Employees’ Compensation Appeals Board

Patricia H. Fitzgerald, Deputy Chief Judge
Employees’ Compensation Appeals Board

Valerie D. Evans-Harrell, Alternate Judge
Employees’ Compensation Appeals Board

9

See T.W., Docket No. 15-1135 (issued August 26, 2015).

4

